DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15, 18, 21-24, 27, 30-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dabell et al. US 20180359312.

Regarding claim 24, A computer device comprising: a memory storing a program; and a processor configured to execute the program to (traffic management apparatus, Figure 1, element 101, element 104, para. 0026): determine a distribution of monitoring servers of an application server in one or more service network areas of the plurality of server devices across a plurality of Cloud providers, Figure 1) in response to determining that the distribution satisfies a preset distribution condition (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020), modify, according to the distribution, a mapping relationship between the application server and the monitoring servers to obtain an updated mapping relationship (the load balancer is configured to implement an algorithm for balancing the computing load over the plurality of Cloud providers based on a combination of traffic pattern profiles and pricing data, using both static pricing data and dynamic real-time pricing data for each Cloud provider  in combination with traffic data obtained via profiling traffic traversing the load balancer for computing, determining, optimizing, and economizing mapping of traffic for Cloud resources, para. 0022); perform monitoring according to the updated mapping relationship; and modify, according to a result of the monitoring, a service network area coverage scheme of the application server (monitoring and characterizing traffic associated with various webservices, determining an economically preferential mapping of each webservice to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources; and iterating the actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, para. 0032).
Claims 15 and 33 are rejected under the same rationale.
Regarding claim 21, The method according to claim 15, wherein modifying the service network area coverage scheme includes, in response to the result of the monitoring being abnormal operation, replacing the application server with a backup application server or modifying a service network area set of the application server (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020).
Regarding claim 22, The method according to claim 15, further comprising, before determining the distribution: determining whether a monitoring server allocation rationality condition is satisfied; wherein determining the distribution of monitoring servers includes determining the distribution of monitoring servers in response to determining that the monitoring server allocation rationality condition is satisfied (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020, in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).

Regarding claim 23, The method according to claim 22, wherein the monitoring server allocation rationality condition being satisfied includes at least one of: the service network area coverage scheme being initialized; the service network area coverage scheme being changed; the mapping relationship being changed; or a network area to which a monitoring server belongs being changed (in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).

Regarding claim 27, The computer device according to claim 24, wherein: the one or more service network areas include a plurality of service network areas of the application server; and the processor is further configured to execute the program to determine the distribution of monitoring servers by determining a distribution of monitoring servers in the plurality of service network areas and in the one or more network areas out of the plurality of service network areas (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020).
Claim 18 is rejected under the same rationale.

Regarding claim 30, The computer device according to claim 24, wherein the processor is further configured to execute the program to modify the service network area coverage scheme by, in response to the result of the monitoring being abnormal operation, replacing the application server with a backup application server or modifying a service network area set of the application server (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers and enables the load balancer to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices, para. 0020).
Regarding claim 31,The computer device according to claim 24, wherein: the processor is further configured to execute the program to, before determining the distribution, determine whether a monitoring server allocation rationality condition is satisfied; and the processor is further configured to execute the program to determine the distribution of monitoring servers in response to determining that the monitoring server allocation rationality condition is satisfied (the load balancer in the apparatus, Figure 1, element 103, operates to balance an execution load across the plurality of Cloud providers, element 40, for a particular customer application and a traffic profiler, element 105, monitors and computes profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers, para. 0020, in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).
Regarding claim 32, The computer device according to claim 31, wherein the monitoring server allocation rationality condition being satisfied includes at least one of: the service network area coverage scheme being initialized; the service network area coverage scheme being changed; the mapping relationship being changed; or a network area to which a monitoring server belongs being changed (in order to balance load performing iterative actions, to track dynamic changes in API-provided cloud resource pricing and changes in web-service traffic and to dynamically update load balance decisions, involving monitoring and characterizing traffic associated with various web services, determining an economically preferential mapping of each web service to a specific Cloud vendor based on static/dynamic Cloud resource pricing and characterized resources required by the associated web-service, load-balancing web-service traffic to most economical cloud resources, para. 0032).


Allowable Subject Matter
Claims 16-17, 19-20, 25-26, 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.  Examiner appreciates detailed description of prior art.

Examiner respectfully disagrees.  Dabell discloses a cloud provider is a cloud vendor deploying applications and services, para. 0003. Dabell discloses each cloud provider/vendor services a plurality of customers where the plurality of cloud providers do not have to share a customer.  Thus, some cloud providers would be out of the service network area, para. 0019. 
Applicant argues Dabell discloses that "each Cloud provider 40 services a plurality of customers by providing the plurality of customers with a virtual execution environment, wherein at least one customer application program is implementable." Dabell,  [0019]. Applicant submits the relationship between "server device" and "Cloud provider" in Dabell is different from the relationship between the claimed "application server" and "monitoring server." 
Examiner respectfully disagrees.  Dabell discloses the traffic management apparatus comprises and implements a load balancer and the load balancer comprises at least one of an application program and a service that distributes a computing load across a plurality of server devices in an effort to normalize the execution burden of each server device 10 of the plurality of server devices and to balance an execution load across the plurality of Cloud providers e.g., Cloud Vendors A, B, C, D, for a particular customer App, para. 0020.  Dabell discloses the traffic management 
Applicant submits Dabell discloses "plurality of server devices across a plurality of cloud providers" as asserted by the Office, such disclosure nevertheless cannot constitute a disclosure of "determine a distribution of monitoring servers of an application server in one or more service network areas of the application server and in one or more network areas out of the one or more service network areas," as recited in claim 24.
Examiner respectfully disagrees.   Dabell discloses determining a distribution of monitoring servers by implementing an algorithm for balancing the computing load over the plurality of cloud providers.  Further, Dabell discloses monitoring and computing profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers in order to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices.  
Applicant argues Dabell does not disclose "in response to determining that the distribution satisfies a preset distribution condition…”.  Examiner respectfully disagrees.  Dabell discloses the load balancer profiles the traffic to determine cloud vendors that 
Applicant respectfully submits that the "mapping" in Dabell is different from the claimed "mapping relationship." In Dabell, "mapping" is the mapping of traffic for Cloud resources, which is not "a mapping relationship between the application server and the monitoring servers," as recited in claim 24. Examiner respectfully disagrees.  Dabell discloses implementing an algorithm for balancing the computing load over the plurality of cloud providers.  Further, Dabell discloses monitoring and computing profiles for traffic loads in relation to each Cloud provider of the plurality of Cloud providers in order to make informed decisions as to which server device of the plurality of server devices is capable of sustaining a greater computing load than other server devices of the plurality of server devices.  
In light of the claim language, the rejection is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468